UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6575



ROBERT MORRIS   COCHRAN,   a/k/a   Michael   The
Archangel,

                                              Plaintiff - Appellant,

          versus

JESSE BROWN, Secretary of Veteran Affairs;
MICHAEL BOSWORTH, Assistant District Counsel;
UNITED STATES OF AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-70-5-H)


Submitted:   October 15, 1996          Decided:     December 24, 1996

Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Morris Cochran, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Morris Cochran, a North Carolina inmate, appeals the

district court's order denying relief on his 42 U.S.C. § 1983

(1994) complaint under 28 U.S.C. § 1915(d) (1994), amended by
Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996).    We have reviewed the record, and we conclude that the

district court's dismissal of Cochran's complaint as frivolous was

not an abuse of its discretion.     Accordingly, we affirm on the

reasoning of the district court. Cochran v. Brown, No. CA-96-70-5-

H (E.D.N.C. Mar. 19, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2